FILEDZ4 SEP *20 16: 7USIC-ORP

UNITED STATES DISTRICT COURT UNDER SEAL
DISTRICT OF OREGON
PORTLAND DIVISION
UNITED STATES OF AMERICA 3:20-er- (IY 5O- Jo
v. INDICTMENT
TRAVIS AUSTIN HESSEL. 18 U.S.C. § 231(a)(3)
Defendant.
THE GRAND JURY CHARGES:
COUNT 1
(Civil Disorder)

(18 U.S.C. § 231(a)(3))

On or about August 4, 2020, in the District of Oregon, during a civil disorder, defendant
TRAVIS AUSTIN HESSEL, knowingly attempted to commit a violent act for the intended
purpose of obstructing, impeding and interfering with a law enforcement officer who was
lawfully engaged in the lawful performance of their official duties incident to and during the

commission of a civil disorder, and that such civil disorder in any way or degree obstructed,

Indictment Page 1
delayed and adversely affected commerce and the movement of any article or commodity in
commerce;
In violation of Title 18, United States Code, Section 231(a)(3).

Dated: September AY , 2020. A TRUE BILL.

  

OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
United States Attorney

  

 

HOMAS S. RATCLIFFE. ILSB #6243708
Assistant United States Attorney

Indictment Page 2
